O’NIELL, J.
Plaintiff appeals from a judgment dismissing his suit on an exception of no cause of action.
[1] The action is to annul the marriage between plaintiff and defendant, on the ground that his consent was not given freely but through fear induced by threats of criminal prosecution and of bodily harm. The petition would disclose a cause of action, were it not for the allegation that plaintiff cohabited with defendant as his wife after the marriage. He alleges that he lived with her only three days, and that his reason for staying with her that long was that he feared criminal prosecution and bodily harm. But the only allegation of threats of prosecution or of bodily harm is that defendant’s father had instituted a criminal prosecution, before the marriage, and had threatened that, if the prosecution failed, he would take the matter in hand and do bodily harm to plaintiff. It is also alleged that plaintiff consented to the marriage in order to save himself from the prosecution and threatened bodily harm. Therefore, as far as the allegations of the petition' go, all that plaintiff had to do to avoid the threatened danger was to marry defendant. For it is not alleged that any one demanded that he should consummate the marriage, or that any one threatened to harm him if he refused or neglected to cohabit with defendant. In fact, he was not harmed for quitting the matrimonial domicile only three days after the wedding.
[2] Plaintiff’s petition does not disclose a cause of action. A marriage cannot be annulled for want of the free consent of one of the parties, if they have cohabited as husband and wife freely and without constraint. Rev. Oiv. Code, art. 111; Boutterie v. Demarest, 126 La. 278, 52 South. 492, 27 L. R. A. (N. S.) 805.
The judgment is affirmed at appellant’s cost.
DAWKINS, J., recused.